Title: To George Washington from Brigadier General William Maxwell, 17 May 1780
From: Maxwell, William
To: Washington, George



Sir
Connecticut Farms [N.J.] 17th May 1780

Your Excellencys Favour of the 15th Inst. I recd by Capt. Rochefontain I have carefully noted the contents and recollect what passed at the private interview I had with Your Excellency before I marched; we

took a little view of the places most eligible to encamp on and fortify last nigh[t], but to day we made a more thorough survey and find no place to make temporary fortification on without their inconveniencies; the place we had thought so much of is so much crouded with orchards and houses that I am of opinion with every other person (that saw it after the Engineer had sketched out the works necessary to defend the place) that it would be too expencive to the Continent to clear off all obstructions, for temporary works.
One mile on the road to New Ark and between that, and the creek thrat runs by the Governors, there appears a tolerable good place to encamp and fortify, that would do less dammage to the Inhabitants, there is some grain on it the sittuation is rather low and does not appear to have any good springs the creek is not far off.
¾ of a mile in this side the Governors there is a fine rising ground on the west side of that creek, but I think it too far from town.
As You pass out of Elizth Town over the stone Bridge towards Amboy and between 2 & 300 yards to the left of said Bridge there is a fine lott called Kelleys, a good part of it has had a stone wall round it and it has many large Appletrees that make fine shades, plenty of good wells close by, and the creek at hand no owner to claim it, it will do well to encamp in, but not to fortify, there is another place that will do to encamp in but not fortify, one mile this way from Town on the west side of the Brook but not so convenient as Kelleys, I leave it to the Capt. Engineer to inform Your Excellency of any thing further concrning it and shall wait further orders, but would much rather see Your Excellency here if bussiness will permit. I inclose You Colo. Daytons letter to know Your pleasure with the Prisoners whether You will have them sent up or have them tryed here, The Man was taken in the very fact conducting them to his Canoe or Boat where they found several silk Handkerchiefs & other things he had brought the night before from statten Island, if examplls is not made of Such villains we nor no one else can stay here. the Coll has some others of no great note.
If Your Excellency will come down and give me notice I will Kill the Fated Calf I have. I am Your Excellencys Most Obedient Humble Servt

Wm Maxwell

